Ekwall, Judge:
This is an appeal for reappraisement filed by the collector and involves the proper value of certain cheese imported at the port of New York. The customs examiner who passed upon the merchandise was produced as a witness by the plaintiff. He testified that the appraisement was made through error caused by the fact that the customs broker, in making entry, transposed the weights of the two classes of cheese by reason of which the unit-per-kilo values were transposed. He further testified that the proper dutiable values were $1.50 per kilo for the Tuscan Pecorino cheese, less 2 per centum, less nondutiable charges, plus the proportionate share of covering, and as to the Romano Pecorino Genuine cheese, the proper valuation was $1.60 per kilo less 2 per centum, less nondutiable charges, plus proportionate part of cost of covering.
*514On this record, I find that the value of the Tuscan Pecorino cheese, consisting of 2,468.5 kilos net, is $1.50 per kilo, less 2 per centum, less nondutiable charges, plus proportionate part of cost of covering per kilo. The value of the Roman Pecorino Genuine cheese, consisting of 5,953.8 kilos net, is $1.60 per kilo, less 2 per centum, less nondutiable charges, plus the proportionate share of covering.
Judgment will be rendered accordingly.